Citation Nr: 1102625	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for chronic head injury 
residuals.

3.  Entitlement to service connection for a chronic headache 
disorder to include migraines.

4.  Entitlement to an increased disability evaluation for the 
Veteran's cervical spine injury residuals, currently evaluated as 
20 percent disabling.

5.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spine injury residuals, currently evaluated as 
20 percent disabling.

6.  Entitlement to an increased disability evaluation for the 
Veteran's right thigh numbness and sciatica, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an increased disability evaluation for the 
Veteran's trapezius muscle strain, currently evaluated as 10 
percent disabling.

8.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's panic disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to September 
1990.  He had additional duty with the Washington State Air Force 
National Guard.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Seattle, 
Washington, Regional Office (RO) which denied increased 
disability evaluations for the Veteran's cervical spine injury 
residuals, lumbar spine injury residuals with right thigh 
numbness and sciatica, and trapezius muscle strain.  In August 
2003, the RO increased the evaluation for the Veteran's cervical 
spine injury residuals from 10 to 20 percent; recharacterized the 
Veteran's lumbar spine injury residuals as lumbar spine injury 
residuals evaluated as 20 percent disabling and lumbar spine 
injury residuals with right thigh numbness and sciatica evaluated 
as 10 percent disabling.  In January 2005, the RO established 
service connection for a panic disorder with depression; assigned 
a 10 percent evaluation for that disability, and denied service 
connection for chronic IBS, chronic head injury residuals, and a 
chronic headache disorder to include migraine headaches.  

In March 2008, the Veteran was afforded a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
testimony offered at this hearing has been associated with the 
record.  

This matter was last before the Board in October 2008 at which 
time it was remanded for further development.  With respect to 
the claims adjudicated herein, this development has been 
completed to the extent possible.  Accordingly, the issues are 
ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).

When this matter was last before the Board, the Board 
referred the claim for entitlement to a total disability 
evaluation based on individual unemployability (TDIU); 
however, the Agency of Original Jurisdiction (AOJ) did not 
act upon that referred claim.  See Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009) (noting in a footnote that 
claims for increased evaluations and TDIU claims may be 
separately adjudicated).  

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is REFERRED to 
the AOJ for appropriate action.  Likewise, the Veteran has 
also raised a claim for service connection of urinary 
incontinence.  This claim is also REFERRED to the AOJ for 
appropriate action.

The issue of entitlement to service connection for chronic IBS is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not sustain a head injury in service.  

2.  The Veteran did not incur a chronic headache disorder to 
include migraines in service.

3.  Throughout the period of this appeal, the Veteran's cervical 
spine disability has not manifested by severe limitation of 
motion; neuropathy or other neurological findings, incapacitating 
episodes; or by forward flexion of the cervical spine to 15 
degrees or less, ankylosis,.

4.  Prior to January 1, 2005, the Veteran's lumbar spine 
disability was not manifested by severe limitation of motion, 
neuropathy or other neurological findings, or incapacitating 
episodes.

5.  From January 1, 2005, through December 31, 2005, the 
Veteran's intervertebral disc syndrome manifested by 
incapacitating episodes (bed rest and treatment prescribed by a 
physician) for a total duration of at least 6 weeks during the 
past 12 months.  

6.  Since January 1, 2006, the Veteran's lumbar spine disability 
has not been manifested by, forward flexion of the lumbar spine 
to 30 degrees or less, ankylosis, incapacitating episodes or 
other neurological manifestations, with the exception of sciatica 
of the lower extremities, which is separately evaluated.

7.  Throughout the relevant period, sciatica of the right lower 
extremity has been manifested by mild incomplete paralysis of the 
sciatic nerve, but not by moderate, moderately severe or severe 
incomplete paralysis with muscular atrophy or complete paralysis.

8.  From December 28, 2005, sciatica of the left lower extremity 
has been manifested by mild incomplete paralysis of the sciatic 
nerve, but not by moderate, moderately severe or severe 
incomplete paralysis with muscular atrophy or complete paralysis.

9.  The Veteran's trapezius disability has never caused any 
limitation of motion of the right shoulder or arm and it has not 
caused more than moderate disability.

10.  Throughout the relevant period, the Veteran's psychiatric 
disability has manifested by flattened affect, panic attacks on 
average 2 times per week, difficulty in understanding complex 
commands, impairment of memory and judgment an disturbances of 
motivation of mood along with social isolation and problems with 
his family; he has retained the ability to function independently 
and perform the activities of daily living and his psychiatric 
disability has never caused total occupational and social 
impairment. 


CONCLUSIONS OF LAW

1.  Service connection for chronic head injury residuals is not 
established.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2010).

2.  Service connection for chronic headache disorder to include 
migraines is not established.  38 U.S.C.A. §§ 101, 106, 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2010).

3.  The criteria for a rating in excess of 20 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, 38 C.F.R. § 4.71a Diagnostic Code 5290 (effective prior to 
September 26, 2003), Diagnostic Code 5293, effective prior to 
September 23, 2002), Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003), Diagnostic Codes 5235-
5243 (effective from September 26, 2003).

4.  From January 1, 2005, through December 31, 2005, the criteria 
for a rating of 60 percent, but no greater, for a lumbar spine 
disability have been met; prior to January 1, 2005, and following 
December 31, 2005, the criteria for an evaluation in excess of 20 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 
4.71a Diagnostic Code 5292 (effective prior to September 26, 
2003), Diagnostic Code 5293, effective prior to September 23, 
2002), Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003), Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).

5.  The criteria for an evaluation in excess of 10 percent for 
sciatica of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2010).

6.  From December 28, 2005, the criteria for a separate 10 
percent, but no greater, evaluation for sciatica of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 
(2010).

7.  The criteria for an evaluation in excess of 10 percent for 
trapezius muscle strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 
4.71a, Diagnostic Code 5201, 4.73, Diagnostic Code 5301 (2010).

8.  The criteria for entitlement to an evaluation of 50 percent, 
but no greater, for the Veteran's service-connected panic 
disorder with depression have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9400, 9433 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in May 2004 and June 2006 letters and 
the Veteran's claims were subsequently readjudicated.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as to 
the etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  VA 
attempted to obtain records related to the Veteran's awarded 
Social Security Administration disability benefits, but received 
a negative response to its request.  No examination is necessary 
with respect to the claims for service connection of chronic head 
injury residuals and a chronic headache disorder to include 
migraines as, discussed below in greater detail, there is no 
credible lay evidence suggesting that that Veteran sustained a 
head injury in service or that chronic headache symptomatology 
had its onset during a period of active duty or active duty for 
training, and no competent medical evidence otherwise linking his 
headaches to service.  Thus, the Board concludes that the 
criteria for obtaining a VA examination or opinion are not met.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

The Board notes that the Veteran has been afforded VA 
examinations pertaining to his service-connected psychiatric and 
orthopedic disabilities, but that on numerous occasions following 
these examinations he failed to report for scheduled examinations 
and has questioned the necessity thereof.  During his personal 
hearing before the undersigned, and in the Board's October 2008 
remand, the Veteran was specifically advised of the necessity of 
reporting for the VA examinations ordered therein.  See October 
2008 Board Remand at page 4.  Nevertheless, the Veteran once 
again failed to appear for his scheduled VA examinations.  In 
this regard, the Board finds that the Veteran has made it very 
clear that he will not report for further VA examination on these 
issues, and that further development in order to obtain such 
examinations would be pointless.  Furthermore, under such 
circumstances, the regulations provide that the Board may proceed 
with consideration of the claims based upon the evidence of 
record.  See 38 C.F.R. § 3.655(b) (2010), which provides that, 
when a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase without good cause, the 
claim shall be rated based on the evidence of record.  The Board 
further notes that "the duty to assist is not always a one-way 
street," and that the Veteran has an obligation to assist in the 
development of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service Connection for Chronic Head Injury Residuals 
and a Chronic Headache Disorder to Include Migraines

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2010).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses 
that during a period of ACDUTRA in January 2000 he fell on two 
separate occasions in the same day.  In the first instance the 
Veteran slipped on the ice and fell hitting his "bottom" on 
some ice.  In the second instance, he fell from a ladder while 
entering a crew entry hatch on an aircraft and hit his upper 
shoulder and shoulder blades on the crew hatch.  At this time he 
complained of pain and stiffness in the low back and neck and 
numbness to his right leg.  Examination of the head, eyes, ears, 
nose and throat was unremarkable.  He was assessed as having a 
trapezius and lumbosacral strain.  The note associated with this 
complaints documents that the Veteran reported that he lost his 
grip and fell from the ladder in regards to the second injury.  
See January 11, 2000, treatment record.  A review of the 
treatment records subsequent to this date reveals similar 
physical complaints and descriptions of his injury, but no 
reference to a head injury and no complaints of headaches.  

In January 2001 the Veteran's case was reviewed by a Medical 
Board of the Department of the Air Force.  The record associated 
with this review documents the aforementioned history of injury, 
as well as complaints of low back pain, shoulder pain and 
intermittent tingling of the right upper leg and anterior thigh.  
It was noted that there had been no new significant complaints 
other than muscular pain with intermittent pain and numbness in 
his legs.  He was assessed as having muscular back pain.  

Contained within the service treatment records is a report of 
independent medical examination.  This report documents a chief 
complaint of low back pain and notes the Veteran's history of 
injury in January 2000.  On examination the Veteran was alert and 
cooperative, and in no apparent distress.  His head was 
normocephalic and his cranial nerves were intact.  He was 
assessed as having chronic mechanical low back pain syndrome, 
cervicothoracic myofascial disorder, rule out ankylosing 
spondylitis or other rheumatic disorder, degenerative disc 
disease at L4-5 with disc herniation and right lateral thigh 
numbness.  

In support of his claims, the Veteran asserts that he injured his 
head when he fell from the ladder, as noted above.  The earliest 
report of such an injury appears in a May 2001 statement.  See 
May 2001 VA Form 21-526, Part B.  In this statement the Veteran 
first claimed that when he was climbing up an aircraft entry 
hatch ladder, he slipped and the hatch hit him on the head 
causing him to fall backwards.  

In a November 2003 statement the Veteran reported that he had 
headaches about 4 days per week and migraines on average 2 days 
per week.  He claimed in this statement that he started "getting 
these after hitting [his] head and falling while on duty ... but 
on an intermittent basis."  The Veteran's VA medical records 
note complaints of migraine headaches, as well as a similar 
reported history. 

The Board notes that the claims on appeal have been characterized 
separately as claims for service connection of chronic head 
injury residuals and a chronic headache disorder to include 
migraines.  Based upon the history provided by the Veteran, as 
well as the symptoms disclosed by the record, these claims are 
essentially one, i.e. for chronic head injury residuals 
manifested by chronic headaches and migraines.  Accordingly, the 
Board will address them in this manner.  A claim for service 
connection of a disorder may be encompassed by several factors, 
including the claimant's description of the claim, the symptoms 
the claimant describes and the information the claimant submits 
or that the secretary obtains in support of the claim.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).

As to the Veteran's own report of a head injury in service and 
headaches shortly thereafter, the Board recognizes that a lay 
person is competent to describe symptoms of which he or she has 
first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The Board also notes that headaches are a type of 
condition that the Veteran is competent to describe.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations, going to the probative value of the evidence, for 
the adjudicator.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

Although the Veteran may currently have chronic headaches and 
migraines, the Board finds his report of injuring his head in 
service lacking in credibility.  In this regard, the Board notes 
that records dated contemporaneously with the January 2000 fall 
document no complaint of the Veteran hitting his head or any 
medical evidence of a head injury.  Indeed, only 2 days after the 
fall the Veteran reported that his hands slipped causing him to 
fall, yet he now claims that a hatch hit him on the head causing 
the fall.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  These records are also 
negative for any complaints of headaches or head pain at the time 
of the January 2000 fall or in subsequent service treatment 
records.

In this regard, the Board has considered the decision in Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the instant 
case is clearly distinguishable, as the Board is not relying 
solely upon a general absence of complaints during service.  On 
the contrary, the record reflects that the Veteran underwent 
extensive physical evaluation following his January 2000 fall, 
and that he described the nature of his fall and injuries 
sustained during the fall on numerous occasions.  However, his 
contemporaneous descriptions of the fall are entirely negative 
for any injury to the head.  Significantly, it was not until he 
filed his claim for compensation that he made the first report of 
an injury to the head, and not until sometime thereafter that he 
first reported experiencing chronic headaches.  

In determining credibility, the Board finds the more 
contemporaneous statements made the Veteran at the time of his 
January 2000 fall, and during subsequent evaluation to determine 
his fitness to continue in service to be far more credible than 
descriptions specifying a head injury, which were made only upon 
filing his claim for compensation.  Accordingly, the Board finds 
that the Veteran's reports of injuring his head and experiencing 
a continuity of headache symptomatology thereafter are lacking in 
credibility.  

The Board notes that there is no competent medical evidence of 
record suggesting a head injury in service, and no competent 
medical evidence otherwise linking his headaches to service.  The 
Board recognizes that the Veteran has described a history of a 
head injury and subsequent headaches to health care providers on 
several occasions since 2003; however, such health care providers 
appear to merely be transcribing the Veteran's own statements, 
and not offering their own conclusions as to the nature or 
etiology of his headaches.  For this reason, and as the Board has 
already found the Veteran report of such a history to lack 
credibility, the Board finds those references in his treatment 
records to also lack credibility.  

In summary, the Board finds that there is no credible lay 
evidence of a head injury in service or of a continuity of 
headache symptomatology thereafter, and no competent medical 
evidence of an in-service injury or competent medical evidence 
otherwise linking his headaches to service.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
finding that he sustained any chronic head injury residuals in 
service, to include chronic headaches and migraines.  Thus, the 
claims are denied.  Gilbert, supra.

III.  General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14.  Notwithstanding the above, VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement 
to compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of the 
entire time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Cervical Spine, Lumbar Spine and Trapezius

	A.  Laws and Regulations

While the Veteran's appeal was pending, VA revised regulations 
for evaluating disabilities of the spine.  The Court in DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date of 
the liberalizing ... regulation," but the Board shall continue 
to adjudicate whether a claimant would "receive a more favorable 
outcome, i.e., something more than a denial of benefits, under 
the prior law and regulation."  Accordingly, the Veteran's 
claims will be adjudicated under the old regulation for any 
period prior to the effective date of the new diagnostic codes, 
as well as under the new diagnostic code for the period beginning 
on the effective date of the new provisions.  Wanner v. Principi, 
17 Vet. App. 4, 9 (2003). 

Under the rating criteria in effect prior to September 23, 2002, 
Intervertebral Disc Syndrome (IVDS) was rated as follows:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent 
Relief..................................... 60

Severe; recurring attacks, with intermittent relief 
........................ 40

Moderate; recurring attacks 
.....................................................
..... 20

Mild    
.....................................................
...................................... 10

Postoperative, cured 
.....................................................
.................. 0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect prior to September 25, 2003, 
spine, limitation of motion of, lumbar was rated as follows:

Severe 
....................................................
....................................... 40

Moderate    
....................................................
................................ 20

Slight    
....................................................
..................................... 10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

Under the rating criteria in effect prior to September 25, 2003, 
spine, limitation of motion of, cervical was rated as follows:

Severe 
....................................................
....................................... 30

Moderate    
....................................................
................................ 20

Slight    
....................................................
..................................... 10

38 C.F.R. § 4.71a Diagnostic Code 5290 (2002).

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.
As an equitable point of reference, the Board notes that for VA 
rating purposes normal range of motion of the cervical spine is 
flexion to 45 degrees, extension to 45 degrees, lateral flexion 
to 45 degrees in each direction, and rotation to 80 degrees in 
each direction.  Normal range of motion of the thoracolumbar 
spine is flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees in each direction and rotation to 30 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.

Under the rating criteria in effect prior to September 25, 2003, 
lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion 
.................................... 40

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position ............................... 20

With characteristic pain on motion 
............................................... 10

With slight subjective symptoms only 
............................................ 0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, IVDS was rated as follows:

Evaluate IVDS (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.

With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months 
.................................................. 
60
With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks 
during the past 12 months ............ 40

With incapacitating episodes having a total duration 
of at least two weeks but less than four weeks 
during the past 12 months .......... 20

With incapacitating episodes having a total duration 
of at least one week but less than two weeks during 
the past 12 months ............ 10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating Formula 
for Diseases and Injuries of the Spine, or the Formula for Rating 
IVDS Based on Incapacitating Episodes, would apply.

The General Rating Formula for Diseases and Injuries of the Spine 
is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IVDS Based on Incapacitating Episodes): 
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

Unfavorable ankylosis of the entire spine  
................................... 100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............. 50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
.................................. 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine ............................ 30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
.....................................................
.................................................... 
20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height 
.....................................................
............................. 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
will be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  According to the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

A 40% rating requires evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60% rating requires evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve. Mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent rating.  A 20 percent rating requires 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete paralysis, 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

The Veteran's right trapezius strain has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.73, Diagnostic Code 
5301 (2010).  This diagnostic code applies to Muscle Group I, 
which is involved in upward rotation of the scapula and elevation 
of the arm above shoulder level.  The extrinsic muscles of the 
shoulder girdle include the trapezius, levator scapulae, and 
serratus magnus.  The rating criteria of Diagnostic Code 5301 
differ depending on whether the dominant (major) or nondominant 
(minor) extremity is being evaluated.  In the case at hand, the 
Veteran is right-handed; thus, the Board will apply the rating 
criteria for the nondominant extremity.

Diagnostic Code 5301 assigns a zero percent rating for slight 
disability of the nondominant extremity.  A 10 percent rating is 
assigned for moderate disability, a 30 percent rating is 
warranted for moderately severe disability, and a 40 percent 
rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, 
moderately severe or severe and evaluated accordingly under 38 
C.F.R. § 4.56.  While this regulation includes criteria that 
apply to gunshot wounds and similar injuries, it also contains 
criteria that contemplate symptoms such as muscle atrophy in the 
absence of injury.

38 C.F.R. § 4.71a, Diagnostic Code 5025 provides that 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 percent 
disabling if the symptoms requires continuous medication for 
control; 20 percent disabling if the symptoms are episodic, with 
exacerbations often precipitated by environmental or emotional 
stress or by overexertion, but symptoms that are present more 
than one-third of the time; and 40 percent disabling if the 
symptoms are constant or nearly constant, and are refractory to 
therapy.  A Note to Diagnostic Code 5025 provides that widespread 
pain means pain in both the left and right sides of the body, 
that is both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from zero 
degrees to 180 degrees, external rotation from zero degrees to 90 
degrees, and internal rotation from zero degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I. 

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

	B.  Factual Background

In July 2001 the Veteran was provided a VA examination of the 
spine.  Although the claims file was not available for review by 
the examiner, the examiner obtained a thorough history from the 
Veteran and noted complaints of back pain, neck pain, right thigh 
numbness and right sciatic pain.  The examiner also noted the 
history of in-service injury in January 2000, when the Veteran 
sustained two separate falls.  

With respect to the cervical spine, the Veteran reported constant 
neck pain at a level of 5/10 with stiffness in the morning, 
lasting all day.  He also related weakness after sitting long 
periods of time in one position, as well as increased stiffness 
with driving over bumpy roads and sitting for long periods of 
time.  He applied heat and laid flat to relieve the pain.  He 
described flare-ups 3 to 4 times per week lasting approximately 4 
to 8 hours.

Physical examination revealed, in general, a well-developed, 
well-nourished white male who was alert and cooperative.  Flexion 
of the cervical spine was to 45 degrees, as was extension.  
Bilateral lateral flexion was to 40 degrees.  Left rotation was 
to 50 degrees, but right rotation was to 45 degrees with pain.  
Strength of the cervical spine against pushing and pulling 
pressure was 4/5.  The examiner assessed cervical strain.  

At the time of the examination, the Veteran complained of 
constant pain at a level of 5-6/10 in the lumbar spine.  He 
denied weakness, but related a history of stiffness, especially 
in the morning and after sitting for long periods of time.  He 
was taking MS Contin for chronic pain, and described flare-ups on 
a weekly basis, particularly with carrying greater than 10 
pounds, sitting longer than 15 to 30 minutes and driving on bumpy 
roads.  He related that pushing the lawnmower caused increased 
pain, as did using the weed eater.  He avoided carrying heavy 
loads.  His pain was alleviated with medication, lying flat with 
his legs elevated and applying heat or ice.  He did not use 
crutches, a cane or a brace.  This condition impacted his 
occupation and activities of daily living by restricting the 
amount of weight he could lift and the amount of time he could 
sit.  It was noted that the Veteran was then unemployed and 
unable to find employment.  

Flexion of the lumbar spine was to 70 degrees.  Extension was to 
50 degrees.  Bilateral lateral flexion was to 35 degrees.  On 
forward flexion the Veteran's fingertips were noted as being 20 
inches from the floor. 

Heel and toe walking was accomplished without foot drop and there 
was no change in bowel and bladder function.  Strength of 3/5 was 
noted in the right leg with pushing and pulling, as was strength 
of 5/5 on the left in this regard.  Proprioception was present in 
the left leg from the hip to the great toe, malleolus and 
patella.  Proprioception in the right leg was diminished on the 
right lateral anterior thigh to sharp and soft object.  
Proprioception in the posterior calf and foot was present and 
equal to the left leg.  Vibratory sensation was present and equal 
bilaterally.  Palpation of the sciatic loop in the gluteus was 
painful with pushing, causing posterior thigh leg pain.  

With respect to reflexes, the right popliteal reflex was absent, 
as was the right Achilles tendon reflex.  The left popliteal 
reflex was 1+, as was the Achilles tendon reflex.  The examiner 
assessed lumbar strain, right thigh numbness, questionable lumbar 
spine L4-5 injury and recurrent right sciatica.

The Veteran provided a history of right thigh numbness that 
occurred approximately 2 days following the aforementioned 
accident.  The numbness was constant and located on the lateral 
anterior right thigh.  Since the initial injury, there was no 
change in the pattern of numbness and there were no identified 
alleviating factors and there was no current treatment.  
Parasthesias were identified on the right lateral anterior thigh 
from the hip to knee, with the L4-5 and S1 dermatome involved.  
Right sciatic nerve pain was not constant and occurred on bending 
and twisting with shooting pain down the back of the right thigh 
posterior to approximately the knee.  Bending, sitting and 
twisting caused flare-ups.  Lying flat and taking MS Contin 
alleviated the pain.  

With respect to the Veterans trapezius muscle, he reported pain 
at a level of 3-5/10, but denied weakness, stiffness, swelling, 
head or redness.  However, in discussing movement there was 
tightness with what the Veteran described as a fullness in the 
trapezius muscle across the upper shoulder girdle.  He used 
stretching exercises learned in physical therapy to try to 
relieve the pain, but reported constant pain with no relief.  He 
took MS Contin for pain.  He did not use any type of corrective 
equipment or sling.  He had had no surgery, episodes of 
dislocation, subluxation or inflammatory arthritis.  

Right shoulder forward flexion was from zero to 180 degrees.  
Abduction was from zero to 180 degrees.  External rotation was 
zero to 90 degrees, and internal rotation was likewise from zero 
to 90 degrees.  The right trapezius was painful and tight to 
palpation throughout the area of the muscle.  The actual shoulder 
joint was not involved in the injury.

In conjunction with the examination, X-rays were also obtained.  
X-rays of the lumbar spine showed a transitional lumbar spine 
with four lumbar vertebra and an otherwise normal lumbar spine.  
X-rays of the hip and cervical spine were normal.  The examiner 
noted the findings of a previous MRI obtained in May 2000, which 
showed right leg numbness and weakness, and assessed:  1) 
Sacralization of the lumbar spine L5 with rudimentary disc space 
at L5-S1; 2) Moderate diffuse disc bulge at T11-12 causing slight 
focal indentation on the anterior margin of the spinal cord; 3) 
Moderate left posterior lateral disc protrusion at L4-5 narrowing 
the left lateral recesses, slightly deforming the thecal sac with 
resultant right thigh numbness; 4)  Mild degenerative changes L4-
5 facet joints now with traumatic arthritis; 5) Cervical spine 
strain; 6) Trapezius muscle strain; 7) right thigh numbness as 
related to lumbar spine L4-5 disc; and 8) Recurrent right 
sciatica.  

In September 2002, the Veteran submitted written reasons for his 
disagreement with the assigned evaluations for his cervical spine 
disability, and his lumbar spine disability with sciatica.  With 
respect to the cervical spine, the Veteran noted the goniometrics 
outlined in the July 2002 VA examination report.  In this regard, 
the asserted that the range of motion in his cervical spine had 
decreased by 50% and therefore this condition warranted a 30 
percent evaluation.  With respect to his lumbar spine, he 
asserted that this condition warranted a 60 percent evaluation, 
and that his sciatica warranted a 60 percent evaluation as each 
had manifested to such a severity in accordance with the rating 
schedule.  He also requested a 20 percent evaluation for 
arthritis due to trauma under Diagnostic Codes 5003 and 5010.  

A November 2002 VA progress note documents a complaint of chronic 
low back pain with intermittent right sciatica, as well as 
cervical and shoulder pain.  The Veteran's primary complaint was 
of low back pain, which was interfering with his activities of 
daily living.  He reported lumbosacral muscle spasms, that could 
be debilitating.  He reported relief with Valium.  His pain was 
exacerbated with lifting, carrying and prolonged standing, 
walking and sitting.  He reported average pain as 4/10, with pain 
then at 5/10 and as 8/10 with muscle spasms.  

Trunk flexion at this time was to 70 degrees.  Bilateral lateral 
flexion was to 20 degrees.  Extension was to 20 degrees.  Flexion 
of the right shoulder was to 165 degrees, as was abduction.  
Strength in the right knee was 4-/5, as was right hip and right 
knee flexion strength.  He demonstrated reduced strength in 
maintaining right heel walking position and reported intermittent 
right lower extremity radicular pain in the posterior lateral 
buttocks and thigh, generally not below the knee.  No such 
radicular pain was present during examination.  There was 
tenderness to palpation on the right intrascapular musculature.  
Patellar and Achilles reflexes were present and symmetrical 
bilaterally.  

In June 2003 the Veteran provided VA a statement.  Inter alia, in 
this statement the Veteran relates that the "had to spend a lot 
of time in bed this summer due to back and neck pain."  

Of record is a December 28, 2005, letter from R.H.B., M.D.  In 
this letter, Dr. B. notes that the Veteran had a paracentral disc 
extruded disc herniation posteriorily displacing the L5 nerve.  
Dr. B. related that the Veteran suffered from sciatica in both 
legs and with severe pain in his lumbar spine, along with muscle 
spasms.  Dr. B. noted that he only cure that they had found for 
incapacitating muscle spasms was bed rest and that the Veteran 
had spent over 6 weeks in bed over the past year.  He referenced 
Diagnostic Code 5243 and felt that the Veteran was 60% disabled.

In a December 2005 letter, R.H.B., M.D. related that the 
Veteran's trapezius strain was more appropriately characterized 
as "traumatic cervicothoracic myofascial disorder."  Dr. B. 
related that the Veteran had chronic muscular pain and tender 
points throughout this area and that the Veteran rated this pain 
as 5/10 in severity.  Dr. B. referenced Diagnostic Code 5025 and 
felt that this condition was 40 percent disabling. 

In October 2006 the Veteran presented at the VAMC for a review of 
his medications and medical conditions.  At this time, a history 
of chronic back pain was noted, as was left lower extremity pain, 
numbness and tingling.  The note associated with this visit 
documents that the Veteran was being seen by a private 
neurosurgeon who recommended epidural steroids for this 
condition.  

In March 2008 the Veteran was provided a Videoconference hearing 
before the Board.  At this hearing, the Veteran testified that he 
had a friend drive him to the RO for this hearing, as he was 
unable to drive due to severe back and neck pain.  His friend had 
a van that allowed him to lay on a cushion for the trip.  He 
related that he was on many medications for his pain, including 
extended release morphine.  He testified that he could not do 
repairs on his house due to his physical limitations.  He related 
having trouble moving his neck and described that his trapezius 
condition was similar to fibromyalgia, but "not as widespread," 
yet extremely painful.  He described having chronic lumbar pain 
and pain that ran down the back of his legs.  He related having 
decreased motion in his lumbar spine.  

	C.  Analysis of the Lumbar Spine and Associated Sciatica

As discussed in detail above, during the pendency of this appeal, 
VA twice amended the rating schedule for evaluating disabilities 
of the spine under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome under 
Diagnostic Code 5293, became effective on September 23, 2002. 67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent 
revisions, codified in Diagnostic Codes 5235 through 5243, became 
effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. 
Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2010). The new criteria include a revision 
of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent that it conflicts with the precedents of the United 
States Supreme Court ("Supreme Court") and the Federal Circuit. 
According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is 
inconsistent with the Supreme Court and Federal Circuit precedent 
insofar as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever version 
of the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly specifies 
otherwise.

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation . Thus, 
the rule that a veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

In this regard, the Board concludes that, under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 an evaluation in excess of 20 percent 
is not warranted at any time during this appeal.  The Board notes 
that during the relevant period the Veteran's low back disability 
manifested by pain, limitation of motion and right lower 
extremity numbness and intermittent sciatica.  The disability 
interfered with his daily activities in that it limited the 
amount of weight that he could lift and caused him pain during 
household chores, such as mowing the grass.  Under these 
circumstances, he Board does not find that this symptomatology 
equates to a finding of intervertebral disc syndrome described as 
severe, recurring with intermittent relief or pronounced.  In 
sum, there is little evidence of severe or pronounced neurologic 
involvement prior to this time to warrant an evaluation in excess 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In regards to 38 C.F.R. § 4.71a, Diagnostic Code 5292, the Board 
does not find that an evaluation in excess of 20 percent is 
warranted.  Even taking into account additional limitation 
resulting from pain and other symptoms, the Board notes the range 
of motion metrics outlined above, which indicate that the Veteran 
has always retained a fair degree or range of motion in all 
planes of movement.  Accordingly, an evaluation in excess of 20 
percent under this regulation is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Under the alternative regulations addressing intervertebral disc 
syndrome in effect from September 23, 2002, an evaluation in 
excess of 20 percent is not warranted prior to January 1, 2005.  
In this regard, the Board finds that there is no lay or medical 
evidence of incapacitating episodes during this period; no such 
mention thereof appears until the year 2005.  There is no 
evidence that the Veteran had ever been prescribed bed rest by a 
physician for his low back disability during the period in which 
these regulations were effective.  Consequently, an evaluation in 
excess of 20 percent cannot be awarded under this regulation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Likewise, with respect to 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) an evaluation in excess of 20 percent is not warranted.  
With reference to the evidence as outlined above, there is no 
evidence of listing of the spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  The Veteran's low back disability may 
have exhibited pain and mild limitation of motion, but this does 
not comport with the regulatory requirements for a finding of a 
severe back strain.  Accordingly, an evaluation in excess of 20 
percent cannot be awarded under these regulations. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

In affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's lumbar spine disability warrants a 60 
percent, but no greater, evaluation effective January 1, 2005, 
through December 31, 2005.  In this regard, the Veteran was 
apparently prescribed bed rest by his private physician for at 
least 6 weeks during the calendar year 2005.  See December 2005 
letter from R.H.B., M.D.  The evidence shows that the Veteran's 
low back condition was certainly manifested by intervertebral 
disc syndrome, particularly in that he had a had a paracentral 
disc extruded disc herniation posteriorily displacing the L5 
nerve.  See Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (citing 
THE MERCK MANUAL at 1515, (16th ed. 1992)).  Accordingly, the 
maximum 60 percent evaluation is granted, effective January 1, 
2005, the date on which it became factually ascertainable that 
the Veteran had been prescribed bed rest with a resultant 
duration of at least 6 weeks.  See Hart, supra.  As there appears 
no evidence of any prescribed bed rest following the calendar 
year 2005, the evaluation of 60 percent is only allowed through 
December 31, 2005.  See Singleton v. Shinseki, 23 Vet. App. 376 
(2010) (holding that the procedural protections of 38 C.F.R. § 
3.344, regarding the stabilization of disability evaluations, are 
inapplicable when the Board is retroactively assigning staged 
ratings). 

Following December 31, 2005 thereafter, the Board does not find 
that an evaluation in excess of 20 percent is warranted.  
Following this date, although the Veteran has maintained that his 
back pain is relieved with bed rest, there appears no evidence of 
the continued prescription thereof by a physician, as required by 
regulation.  The Board notes in this regard that, even though he 
has been provided ample opportunity to submit further treatment 
records or statements from R.H.B., M.D., the Veteran has simply 
resubmitted the same December 2005 letter from R.H.B., M.D. in 
support of his assertion of continued prescription of bed rest.  
In the absence of credible evidence of the actual continued 
prescription of bed rest by a physician, the Board does not find 
that, following December 31, 2005, an evaluation in excess of 20 
percent is proper.  

Likewise, the evidence has never shown forward flexion of the 
thoracolumbar spine to 30 degrees or less, or ankylosis.  Hart, 
supra.  Thus, a higher rating under the regulations in effect 
from September 26, 2003, is not warranted.  In this regard, the 
Board accepts that the Veteran has functional impairment, pain, 
and pain on motion.  See DeLuca.  Nevertheless, neither the lay 
nor medical evidence reflects the functional equivalent of 
symptoms required for a higher evaluation.

Lastly, with respect to sciatica, the Board does not find that 
sciatica of the right leg warrants greater than a 10 percent 
evaluation.  In this regard, the Board finds that the Veteran's 
right leg sciatica is best characterized as mild incomplete 
paralysis.  The Board notes some muscle weakness and complaints, 
as outlined above, as well as complaints of numbness; however, 
the sciatica has been clearly characterized as intermittent and 
the Veteran requires no assistive devices to walk, etc.  
Therefore, with consideration of the criteria outlined above, the 
Board does not find that the Veteran's right leg sciatica 
warrants an evaluation in excess of 10 percent.  These findings 
have been consistent throughout the relevant period.  Hart, 
supra. 

However, the Board does find that a separate 10 percent 
evaluation for sciatica of the left leg is warranted effective 
December 28, 2005.  In this regard, the Board notes that this 
date marks the earliest clinical evidence of record noting 
sciatica of the left lower extremity.  See letter from Dr. R.H.B.  
Following this letter, there appears an October 2006 VA treatment 
note documenting a complaint of left lower extremity pain, 
numbness and tingling.  Accordingly, as the sciatica of the left 
lower extremity, first documented on this date, is wholly sensory 
a separate evaluation thereof is granted effective December 28, 
2005.  See Hart, supra.

	D.  Analysis of the Cervical Spine

An evaluation in excess of 20 percent is not warranted under the 
regulations in effect prior to September 23, 2002.  The pertinent 
evidence of record from that period shows that the Veteran's 
cervical spine retained a large degree of range of motion, 
despite the Veteran's contention that 50% of range of motion had 
been lost.  Certainly, the Veteran can describe his symptoms and 
his own characterization as to his symptomatology is entitled to 
some probative weight.  However, in determining the precise 
degree of limitation of motion present, the Board places greater 
weight on the specific clinical findings of the health care 
providers noted in the record.  Thus, the Board cannot find that 
there was severe limitation of motion as normal flexion is to 45 
degrees and normal rotation is to 80 degrees.  With respect to 
intervertebral disc syndrome, the Board notes there was also no 
evidence of severe intervertebral disc syndrome with recurring 
attacks, neuropathy, muscle spasm or other neurological findings 
of the cervical spine.  The evidence indicates that the Veteran's 
cervical spine disability was manifested by pain, stiffness and 
little limitation of motion.  Under this set of facts the Board 
does not find that the symptomatology during the relevant period 
was severe or pronounced, particularly due to the lack of 
neurological findings.  Accordingly, under these regulations, an 
evaluation in excess of 20 percent cannot be established.

With respect to the alternative criteria for rating 
intervertebral disc syndrome, an evaluation in excess of 20 
percent cannot be established.  In this regard, the Board notes 
that there is no indication that the Veteran has ever suffered an 
incapacitating episode, defined as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician for 
his cervical spine condition.  Although the prescription of bed 
rest is noted above, the Board does not find that it was 
warranted for the cervical spine.  Moreover, the available 
evidence does not show that the effects of the cervical spine 
versus the lumbar spine are clearly distinct.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes5235-5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, at 
Note(2).  The Board also notes that 38 C.F.R. § 4.25 could not 
yield a higher evaluation because there were no separate 
neurological manifestations during this period.  Likewise, the 
pertinent evidence of record at this point in time, shows that 
the Veteran had a good amount of range of motion in his cervical 
spine; thus, the Board cannot find that there was severe 
limitation of motion.  Accordingly, an evaluation in excess of 20 
percent cannot be established under these regulations.

Under the regulations in effect from September 26, 2003, an 
evaluation in excess of 20 percent cannot be established.  With 
respect to the general rating formula, the evidence indicates 
that the Veteran has always had forward flexion of the cervical 
spine to well over 15 degrees.  With respect to evaluations of 
40, 50 or 100 percent under the general rating formula, there is 
no evidence of ankylosis of any segment of the cervical spine; 
thus, an evaluation in excess of 20 percent cannot be 
established.  The Board again accepts that the Veteran has 
functional impairment, pain, and pain on motion.  See DeLuca.  
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluation.  Likewise, under the criteria pertaining to 
incapacitating episodes, there is no clinical evidence that the 
Veteran has ever suffered an incapacitating episode, as defined 
by regulation with respect to the cervical spine.  The Board also 
notes the absence of diagnosed neurological manifestations of the 
Veteran's cervical spine disability so as to warrant separate 
disability evaluations.  Accordingly, under these criteria, an 
evaluation in excess of 20 percent cannot be established for the 
Veteran's cervical spine disability.

	E.  Applicability of Diagnostic Codes 5003 and 5010

The Board notes that the Veteran has requested a 20 percent 
evaluation for arthritis due to trauma under Diagnostic Codes 
5003 and 5010, particularly of the lumbar and cervical spinal 
segments.  38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma should be rated as degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
that degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  In this regard, the Board notes that the Veteran's 
lumbar spine and cervical spine disabilities have been evaluated 
as compensable.  Accordingly, Diagnostic Codes 5003 and 5010 are 
not for application.  Also, to separately consider them would 
clearly constitute pyramiding, in violation of 38 C.F.R. § 4.14 
(2010).  

	F.  Analysis of the Trapezius Strain

In opening, the Board notes the Veteran's private physician's 
contention that the appropriate diagnostic code for this 
condition is that which pertains to fibromyalgia.  38 C.F.R. § 
4.71a, Diagnostic Code 5025.  However, this rating code is not 
applicable.  As noted above, application of this diagnostic code 
requires a finding of widespread pain.  Widespread pain is 
defined therein as pain in both the left and right sides of the 
body, that is both above and below the waist, and that affects 
both the axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.  Id. at Note.  
The Veteran has pain and tenderness in the trapezius area.  Thus, 
this diagnostic code is inapplicable.  Rather, the Board finds 
that 38 C.F.R. § 4.73, Diagnostic Codes 5201 or 5301 apply as 
they are consistent with the nature of the disability, which 
affects the trapezius.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993)

In this regard, the Board does not find that application of 
either Diagnostic Code 5201 or 5301 warrant an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71aWith respect to 
Diagnostic Code 5201, the Board notes that the VA examination 
conducted in July 2001 showed full range of motion in the right 
(dominant) shoulder and that a November 2002 treatment note 
showed flexion and abduction to 165 degrees.  There must be 
evidence of greater limitation of motion to warrant a higher 
evaluation.  Similarly, there is no indication of muscle atrophy 
or weakness of any sort.  The Veteran has reported pain in this 
area and clinical evaluation has indicated tender points and 
pain, which is consistent with a characterization of moderate.  
See 38 C.F.R. § 4.56.  Accordingly, as there is no limitation of 
motion and the disability is primarily manifested by pain and 
tender points, an evaluation in excess of 10 percent is not 
warranted.  

V.  Panic Disorder with Depression
      
      A.  Laws and Regulations

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

A mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) rating. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication, a 10 percent 
rating. 

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, a 50 
percent rating. 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating.  38 
C.F.R. § 4.130. 
      
      B.  Factual Background

Of record is a November 2002 VA record documenting the Veteran's 
initial outpatient mental health assessment.  At this time, the 
Veteran complained of problems with depression and anxiety for 
the past 2 years, following the aforementioned January 2000 in-
service injury.  He related a history of having occasional panic 
attacks, particularly triggered by seeing someone falling on TV.  
He also complained of chronic tension, "feeling empty," low 
energy/motivation, trouble sleeping, weight gain, fatigue, 
irritability and trouble with concentration.  He reported that he 
uncharacteristically charged $5,000 of merchandise that past 
September.  He related some suicidal ideation, but had no 
plan/intent thereof.  

The Veteran reported having occasional intrusive thoughts of the 
January 2000 accident, and that he avoided getting on ladders 
"as much as possible."  He also avoided images of falling, and 
avoided ledges, balconies and former workmates.  He reported that 
these triggers could lead to panic attacks.  He was then taking 
medication for his psychiatric symptoms, but had no history of 
counseling.  He was married and had 2 young children.  He 
described his marriage as good.  He had some friends, with whom 
he spent time.  He saw his parents frequently.   He denied any 
legal history.  

Mental status examination showed that he dressed appropriately.  
His behavior was notes as "[a] bit nervous."  His speech was 
soft and his affect was appropriate.  His mood was described as 
depressed, irritable and anxious.  His thought processes and 
content were normal.  He reported occasional thoughts of suicide, 
but had no plan/intent thereof and had never attempted suicide.  
He denied homicidal ideation.  He had no disorders of perception.  
He was oriented as to time, place and person.  His intelligence 
was average.  His concentration, attention and insight were fair.  
His judgment was good.  Anxiety disorder, not otherwise specified 
(NOS) was assessed.  He was assigned a GAF score of 53 and a high 
GAF score of 55 was noted in the past year, apparently assigned 
from a private doctor.  

A subsequent VA record, also dated in November 2002 documents 
similar complaints and symptoms, as well as a provisional 
diagnosis of bipolar disorder II and a diagnosis of panic 
disorder without agoraphobia.  Subsequent VA psychiatric records 
document that the Veteran was seen for therapy and contain 
similar impressions.  

A February 2003 VA mental health clinic note documents that the 
Veteran reported that his anxiety was better, but that he 
remained somewhat depressed, with poor motivation and hygiene.  
The Veteran reported that he only showered 1 to 2 times per week, 
and brushed his teeth only 2 to 3 times per week.  He reported 
that he did not get out of the house much and acknowledged 
insomnia 1 to 2 times per week.  He described his home situation, 
in that he mainly stayed home to care for his children and had 
little social contact.  His affect was flat, with minimal range.  
He was dressed indifferently.  His hygiene was adequate.  His 
thoughts were organized and goal-directed.  His speech was fast, 
low in volume and without pressure.  Dysthymia and anxiety 
problems were assessed.  A GAF score of 48 was continued.

In June 2003 the Veteran presented at the VA Medical Center 
(VAMC) with a complaint of "hav[ing] had a really bad couple of 
months" and a desire for treatment.  He presented at this time 
accompanied by his infant son.  The Veteran reported, at this 
time, that he had stopped taking his psychiatric medications 
because he did not feel they were working.  However, he reported 
that since he ceased his medications he notice an increase in 
depression, i.e. more apathy, lethargy, amotivation, etc.  He 
reported that he could sleep 15 hours a day if given the 
opportunity.  He described that he was then taking Lorazepam and 
Diazepam, about 2 mg. every 2 days; however, he was unsure about 
the amount.  He reported having mood swings where he became less 
depressed; however, he described nothing resembling mania or 
hypomania.  He had not been impulsive, but rather primarily 
depressed.  His affect was flat with minimal range.  He was 
dressed with good hygiene; however, his oral care was poor.  His 
infant son was clean and well-kept.  His thoughts were organized 
and goal-directed.  His speech was fast and without pressure.  He 
denied any current suicidal/homicidal ideation.  He was started 
back on his psychiatric medications.  

In June 2003 the Veteran provided VA a statement.  Inter alia, in 
this statement the Veteran relates that he had been suffering 
from depression that summer, and that he "had chronic moderate 
and severe anxiety," for which he was seeking adequate 
medication.  

Of record is a July 2003 psychiatric note from the VAMC.  This 
note documents a prior GAF score of 47 in June 2003 and that the 
Veteran then reported that "[t]hat Valium was really good."  He 
reported that he was no longer taking the Valium, and stated that 
he felt very anxious during the day.  He reported that the 
anxiety occurred to the extent that he had difficulty staying 
focused on tasks that needed to be done at home.  He had begun 
taking Gabapentin again, and related that he felt that it was 
effective in treating his anxiety.  He believed that his 
depression may have been lightening some.  He reported sleeping 
well at night, but if given the opportunity could sleep late into 
the morning.  The Veteran reported that his wife did not like to 
come home after work and that this is why she often stayed late 
at school, etc.  The Veteran seemed content with this and noted 
that his mother was available to help him care for the children.  

His affect was noted as "a little more spontaneous today" and 
he was a little more communicative.  His eye contact, grooming 
and hygiene were noted as having improved.  His thoughts were 
organized and goal-directed.  His speech was fast (sometimes 
difficult to hear), low in volume and without pressure.  Some 
possible lightening of his depression was assessed; however, 
continued anxiety was noted.  Continued "odd behavior" was 
noted as probably indicative of a schizotypal personality 
disorder. Also noted was that the Veteran continued to self-
medicate, which he was counseled against.  

An August 2003 psychiatric note from the VAMC documents that a 
prior July 2003 GAF score of 49 and that the Veteran felt that 
"the medication [was] working," although he related having felt 
a lot better when taking Olanzapine.  He reported that he was 
taking better care of his hygiene and that he did purchase a new 
shirt that he was then wearing.  He reported that in general, he 
was getting gout more.  He reported that he continued to 
experience some anxiety, and that he felt overwhelmed with 
household chores, etc.  He stated that he did not engage in any 
type of entertainment, with or without his wife.  He had 
discontinued the use of Valium, and denied any further impulsive 
acts, such as impulsive spending, etc.  

He was oriented times 3, and his attitude was cooperative.  His 
affect was appropriate and his mood was euthymic.  His speech was 
coherent.  His thought was normal, as was his thought content.  
He had no hallucinations or delusions and his judgment was 
adequate.  His IQ appeared to be average and his insight was 
limited.  The assessment portion of this note documents that the 
Veteran's hygiene had improved and he was getting out of the 
house more.  Lightening of depression was also noted, although he 
was still troubled by some anxiety regarding home issues, etc.  
he denied any current suicidal ideation.  

A September 2003 VAMC note documents the Veteran's complaint of 
frustration with back pain and lack of progress with vocational 
rehabilitation and "service connection."  At this time, the 
Veteran was still doing the majority of child care as his wife 
was working full-time.  He reported that he had a few several-day 
periods where he stayed in his recliner most of the day, doing 
only minimal child care supervision.  He felt that his 
antidepressant medications were not helping and reported having 1 
to 2 panic attacks per week, which lasted 10 minutes and were not 
debilitating.  The Veteran was encouraged to persevere with 
vocational rehabilitation, but was not too motivated to increase 
social interaction.  He denied any current suicidal ideation and 
was assessed as having dysthymia, depression and anxiety.  

At this time, he was oriented times 3 and appeared well-groomed.  
His attitude and mood were characterized as irritable.  His 
affect was appropriate.  His speech was logical, sequential, fast 
and low in volume.  His thought and thought content were normal.  
He had no hallucinations or delusions.  His judgment and insight 
were poor.  Continued complaints of anxiety and depression were 
noted, as was the Veteran's desire for Valium.  He continued to 
be the primary care provider for his 2 very young children and 
took little to no breaks from the home.  

A November 2003 VAMC mental health note documents a prior GAF 
score of 49.  At this time, the Veteran presented with the 
complaint of "I have been feeling terrible."  He reported at 
this time that he had been off of his medication for about 2 
months because he ran out of refills and did not know that he 
should call the VAMC for a refill.   He reported that he had been 
feeling depressed and noted some impulsive spending.  He reported 
that his marriage seemed to have improved and that communication 
was better with his wife.  He reported frequent awakening during 
the night.  

Mental examination noted that the Veteran presented obtunded with 
very slow slightly slurred speech that was low in volume.  His 
eyes were reddened and his skin color was pale.  His dress was 
disheveled; however, his hygiene was adequate.  He was alert and 
oriented times 3.  His attitude was cooperative and his affect 
was flat.  He was depressed, with logical and sequential speech.  
His thought and thought content were normal.  He had no 
hallucinations or delusions.  His judgment and insight were poor.  
The examiner noted that the Veteran appeared over-sedated and 
over-medicated, and questioned what drugs he had in his system.  
Substance abuse was strongly suspected and bipolar disorder was 
questioned.  Upon questioning, the Veteran indicated that he had 
taken benzodiazepines "last weekend."  He was instructed to 
undergo urinary analysis, but apparently refused to do so.  

In an April 2004 statement, the Veteran related that he had panic 
attacks about 2 times per week, precipitated when he saw someone 
falling on TV or seeing someone at a height.  He described that 
he felt "like [he was] going nuts when these happen."  He 
stated that during such attacks, his heart started racing, his 
hands shook and he felt hot and that he was sometimes able to 
control them.  He described having constant anxiety, worry, 
trouble sleeping and lethargy.  He stated that he could not 
handle the family finances and did not leave the house unless 
necessary, as this was where he felt the most comfortable.  

In December 2004 the Veteran was provided a VA examination (QTC) 
to ascertain the severity of his service-connected psychiatric 
disability.  The report associated therewith notes that the 
claims file was available and reviewed by the examiner.  At the 
time of the examination, the Veteran was not in any psychiatric 
treatment, having stopped treatment about a year prior.  He 
reported having had some suicidal thought a few months ago and 
that he felt "kind of depressed."  

He was not then working, having last worked in 2000.  In this 
regard, the Veteran reported that he stopped working due to his 
in-service injuries.  When asked about other employment history, 
the Veteran related that he had worked at a supermarket and 
participated in work-study while going to school.  He 
acknowledged interpersonal problems, and when asked for an 
example detailed an instance where "someone warned a [] coworker 
about him," but could recall no further details.  He also 
related that he tended to talk too much, which particularly 
caused him problems during his service in the military.  He 
denied having ever been fired from a job, but did note an 
instance in high school when he was "taken off the schedule," 
but did not know why.  

With respect to current functioning, it was noted that the 
Veteran woke up around 8 a.m., went to the bathroom and took his 
daughter to preschool, while his parents watched his youngest 
child.  He would normally pick up his kids for lunch and sit in 
the chair during the day.  He would go to bed around 9 p.m. to 10 
p.m.  He reported difficulty with falling asleep due to anxiety, 
which he described as "general" in nature.  He described having 
a low energy level, for approximately the past 4 years.  He 
napped for 1 to 2 hours per day.  He related that he felt "empty 
and sad."  He denied any enjoyment in his life, and specifically 
denied participating in clubs, groups, activities, church 
functions, hobbies or exercise.  He stated that his relationships 
with people "vary."  When asked to explain, he stated that he 
can be "kind of quiet" and that he spoke his mind too much.  He 
denied having any close friends.  He watched television for a few 
hours each day, but did not spend much time on the computer.  His 
self esteem was low.  When asked about memory and concentration 
he stated "I forget."  

When asked about the activities of daily living, such as cooking, 
cleaning, laundry and shopping, he stated that he did not do very 
much.  He explained that he did not like to go out and drive, as 
this would set of his irritable bowel.  When asked about the 
kinds of things he worried about, he indicated that "he might 
worry about his wife being out and driving."  

He was then married and had only been married once.  He described 
his relationship with his wife as "okay."  He felt that his 
children took advantage of him, more so than they did with his 
wife.  For example, he related that when he told his 5 year-old 
daughter "no," she would continue doing what she was doing.  He 
had had one relationship prior to his marriage, for about a 6-
month duration.  He was on good terms with his family at the 
time.  

He was able to recall 4 of 4 words immediately, and 2 of 4 after 
a few minutes.  With respect to the remaining 2 words, he was 
able to recall them each with 1 cue.  He did serial 7s and 
subtraction to 155 with one mistake.  He watched the news on 
occasion and was able to recall recent political events.  In 
regards to anger, he reported irritation with making out checks.  
He related that he felt "slowed down."  

Mental status examination noted that the Veteran was punctual for 
his evaluation.  He was casually dressed and wore a full beard.  
He was psychomotor appropriate to mildly slowed.  His mood was 
neutral to mildly depressed with relatively restricted and 
flattened effect.  Some of his answers were relatively vague, 
such as when asked about his wife's occupation.   There was no 
formal thought disorder.  He was conversant.  His associations 
were positive and linear.  He was relatively talkative.  Some of 
his comments were relatively odd, such as his comment about a 
coworker having been warned about him.  There were no signs of 
delusions, hallucinations, disorganization or paranoia.  He did a 
competent job of taking out his notes.  There were no cognitive 
limitations.  The examiner noted that there was a question of 
embellishment of symptomatology because of the vagueness of his 
symptomatology and having a smattering of many things that seem 
to be somewhat overblown and unnecessarily restrictive on him.

The examiner assessed panic disorder without agoraphobia, as well 
as depression NOS.  He felt that the Veteran as mentally capable 
of managing his own benefits and was able to perform activities 
of daily living.  He concluded that the Veteran was able to 
establish and maintain effective work and social relationships, 
and able to understand complex commands.  The Veteran was not a 
danger to himself or others.  The examiner assigned a GAF score 
of 70 in regards to panic and a GAF score of 68 with respect to 
depression.  

Of record is a psychological evaluation report from W.S.M., PhD.  
At this time, the Veteran reported panic attacks, as well as 
irritability and fatigue.  He also reported that he forgot things 
and did not want to leave the house.  He also reported that he 
heard voices, felt paranoid and was depressed.  He reported 
having about 2 panic attacks per week.  The doctor acknowledged 
some agoraphobic features, as well.  The Veteran reported 
difficulty sleeping without medication, and feeling dysphoric.  
He related that he no longer found pleasure in previously 
pleasant activities.  A history of impulsive spending with 
insomnia was noted, with subsequent decline in mood.  The Veteran 
described the voices he heard as "a chorus of what I'm doing."  

Dr. W.S.M. noted that the Veteran provided a medical release for 
the VAMC, as well as his private physician, Dr. B.  Dr. B.'s 
records were apparently available for review at this time, but 
not the Veteran's VAMC records.  It was noted that the Veteran's 
GAF was in the serious range of impairment, i.e. less than 50.  
The Veteran denied any current or past drug or alcohol abuse.  
With respect to work history, it was noted that the Veteran had 
worked at a supermarket for a brief time and that prior to 2000 
he worked a temporary data processing job.  He denied any legal 
problems.  With respect to military service some supervisor 
conflicts were noted.  

At this time, the Veteran was living with his wife and 2 children 
and awoke between 7:30 a.m. and 8:00 a.m., but complained of not 
feeling rested.  He normally took his daughter to pre-school and 
picked her up after noon.  He did not eat breakfast, occasionally 
ate lunch and had dinner most evenings.  While at home during the 
day, he supervised his children, watched TV and did some cleaning 
and laundry.  He did not participate in any community activities 
and his wife managed their money.  

During mental status examination, the Veteran was alert, polite 
and cooperative.  He appeared to be confused at times during the 
examination.  He spoke slowly.  He had a full beard and arrived 
on time.  His affect appeared to be flat and his reported mood 
was depressed.  He was marginally dressed and his grooming and 
hygiene appeared to be neglected.  When he made periodic eye 
contact, he appeared to be staring.  He was right hand dominant.  
During the 120 minute interview, his facial expression was not 
particularly responsive and he spoke in a vague fashion.  He 
denied any suicidal or homicidal thoughts.  He was oriented times 
3 and could spontaneously recall the doctors name.  He was not 
agitated.  When asked personal history questions he was able to 
provide answers.  He claimed to hear voices and feel that he was 
being followed.  

The Veteran's speech was clear, but at times he had difficulty 
initiating speech.  Although the flow and content of his ideas 
were occasionally sparse and tangential, he was not significantly 
inappropriate.  He did not appear to be responding to internal 
stimuli or in an unusual fashion.  There were no observable signs 
of a thought disorder or psychotic process.  He had no prominent 
difficulty following basic verbal directions.  

The Veteran was administered the Folstein Mini-Mental Status 
Examination and obtained a score of 26/30, which was in the 
normal range of functioning.  He was able to register and then 
recall 2 of 3 items after 5 minutes.  He was able to repeat only 
4 digits forward and 3 digits backwards.  On backwards counting 
by 7s, he was able to count correctly, but very slowly.  He was 
able to draw a clock adequately, reflecting intact visual-spatial 
organization, fine motor control and executive skill.  He was 
also administered the Rey Fifteen Item Test, and reproduced all 
15 items, demonstrating that he was likely making an appropriate 
effort during testing.  

The Veteran was also administered numerous other tests.  His IQ 
scores were in the high average range.  He scored in the 
borderline range with respect to memory and learning skills.  His 
immediate memory score was in the extremely low range.  His 
delayed memory was in the borderline range.  The Veteran endorsed 
a wide variety of psychologically distressing symptoms and was 
noted as having a valid profile.  His responses to the MMPI-1 
yielded a profile that could not be interpreted and his score 
indicated that he was likely over-reporting the level of 
emotional distress that he was experiencing; however, the profile 
did not approach a level indicative of a conscious effort to 
distort the results.  Major depressive disorder with psychotic 
symptoms and generalized anxiety disorder with panic attacks were 
assessed.  He was assigned a GAF score of 45-50.  

Also of record is a December 2005 statement from the Veteran's 
primary care doctor, R.H.B., M.D.  Dr. B. notes that the Veteran 
had been seen by Dr. M., and had an average of 2 panic attacks 
per week and advised that his report be referenced.  Dr. B., did 
however, relate that the Veteran had severe limitations with 
carrying out activities of daily living on a consistent and self-
managed basis.  He noted that the Veteran would go "weeks 
without showering or self grooming" and that he had significant 
difficulty with carrying out more detailed complex tasks that 
required more extended concentration and persistence.  He felt 
that the Veteran's impairments had significantly impacted his 
relationships with his spouse, children and friends and that he 
had become increasingly isolated.  Also noted was a complaint of 
continuing suicidal ideation and occasional sparse and tangential 
speech flow and content of ideas.  Dr. B. referenced Diagnostic 
Codes 9400, 9412 and 9434 and felt that the Veteran was 70% 
disabled.  

At his March 2008 Board hearing, the Veteran testified that he 
was in a dysfunctional relationship with his wife.  He testified 
that they were not intimate and that the marriage was not 
positive.  He related that he felt depressed and that he was not 
a contributing member of the family.  He stated that he did not 
want to leave the house and that he had trouble remembering 
anything.  He testified that he had severe anxiety and depression 
and thought about suicide.  He described that he had trouble 
sleeping and that he could not make financial decisions or even 
handle finances.  He testified that he showered maybe once per 
month and that he did not brush his teeth, but that he did change 
his clothes and use deodorant.  He described that he avoided 
friends and was irritable.  He testified that he did not "seem 
to be making good relationships with, you know, my wife or my 
family."  

      C.  Analysis

In this case, it is observed that the Veteran has been assigned 
GAF scores ranging from 47 to 70.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (observing that GAF is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), observing that GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF of 41-50 
is defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional ritual, frequent shoplifting), or any serious 
impairment in social, occupational, or school functions (e.g., no 
friends, unable to keep a job).  A GAF score of 31-40 reflects 
some impairment in reality testing or communications (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).

With respect to the Veteran's service connected psychiatric 
disability, the Board finds that a 50 percent, but no greater, 
evaluation is warranted.  In this regard, the Board notes that 
the clinical evidence, along with the Veteran's complaints, shows 
that his psychiatric disability primarily manifested throughout 
the applicable period by flattened affect, panic attacks on 
average 2 times per week, difficulty in understanding complex 
commands, impairment of memory an judgment and disturbances of 
motivation of mood along with social isolation and problems with 
his family.  Accordingly, a 50 percent evaluation is proper.  
Fenderson, supra.  

With respect to 70 and 100 percent evaluations, the Board notes 
that the Veteran has, on a few occasions, indicated suicidal 
ideation and hallucinations.  Yet, on numerous occasions he has 
denied these symptoms.  Thus, the Board finds that such 
symptomatology has only manifested on a few isolated occasions, 
and is not representative of the severity of his disorder 
throughout the bulk of the period under consideration in this 
appeal.  Although, he has demonstrated symptoms of disturbance of 
judgment and mood, his thought and thought processes have largely 
been normal and he has retained the ability to function 
independently, despite his apparent near-continuous depression.  
The Board acknowledges his hygienic problems, but notes that on 
VA examination he was found able to perform the activities of 
daily living.  With regards to a 100 percent evaluation, the 
evidence clearly does not demonstrate total occupational and 
social impairment.   The Veteran has consistently maintained his 
marriage and interacts with his family.  He has been able to care 
for his children.  Thus, despite the Veteran's GAF scores, the 
Board does not find that the manifestations of his psychiatric 
disability, as outlined above, warrant an evaluation in excess of 
50 percent.  Accordingly, evaluations of 70 or 100 percent are 
not warranted.  Fenderson, supra.  

Lastly, the Board notes that in a September 2002 statement the 
Veteran related that he "learned some peculiar circumstances 
about the QTC doctor" that provided his psychiatric examination.  
Particularly, he noted that the examiner "share[d] a joint 
practice [with] an acupuncturist, ha[d] a foreign medical degree, 
[was] a family physician not a specialist, and [that it appeared] 
a large portion of his practice [was] giving exam[s] for QTC."  
As such, the Board must address the competency of this examiner.  
See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. 
Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  

Nothing suggests that the VA examiner was not competent to 
perform the required examination and testing.  There is no reason 
for deeming the examination to be inadequate.  The examination 
and opinion were thorough, supported by an explanation, and based 
on an extensive review of the claims folder including the 
previous medical opinions of record.  By the Veteran's own 
admission, the examiner had a medical degree and was qualified as 
a physician.  Indeed, medical evidence is not limited to that 
which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 
(2007).  It is thus entitled to significant probative value.  
Besides the Veteran's vague assertions, there appears no 
competent indication that the VA examiner was not competent or 
that the examiner demonstrated any bias against the Veteran.  
Such a challenge requires more than vague lay assertions, such as 
have been made in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir 2007).

VI.  Extraschedular Consideration

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations are inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disabilities 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

In short, there is nothing in the record to indicate that the 
service-connected disabilities present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to service connection for chronic head injury 
residuals is denied.

Entitlement to service connection for a chronic headache disorder 
to include migraines is denied.

Entitlement to a disability evaluation in excess of 20 percent 
for the Veteran's cervical spine injury residuals is denied.

Effective January 1, 2005, through December 1, 2005, a 60 
percent, but no greater, evaluation is granted for the Veteran's 
lumbar spine injury residuals is granted, but prior to January 1, 
2005, and after December 1, 2005, an evaluation in excess of 20 
percent is denied, subject to the laws and regulations governing 
the award of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent 
for lumbar spine injury residuals with right thigh numbness and 
sciatica is denied.  

Effective December 28, 2005, a separate 10 percent, but no 
greater, evaluation is granted for sciatica of the left leg, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent 
for the trapezius muscle strain is denied.  

Entitlement to an initial disability evaluation of 50 percent, 
but no greater, is granted for the Veteran's panic disorder with 
depression, subject to the laws and regulations governing the 
award of monetary benefits.  




REMAND

The issue of entitlement to service connection for chronic IBS 
must be remanded to obtain a medical examinations and opinion.  A 
review of the record indicates that the Veteran's diagnosed IBS 
may be related to his service-connected psychiatric disability.  
See letter from Dr. R.H.B. noting that "stress, anxiety and 
depression are many times at the root of [IBS]."  Accordingly, 
the Board finds that the Veteran should be afforded a VA 
examination to address these claims. 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board notes that the Veteran has frequently 
missed his scheduled VA examinations in regards to the claims 
decided hereinabove.  He has demonstrated a reluctance to attend 
them.  Accordingly, when the Veteran is notified of the 
scheduling of the examinations, he should be provided notice of 
the regulatory provisions regarding the consequences of failing 
to report for a scheduled VA examination.  38 C.F.R. § 3.655.  If 
the Veteran fails to report for this examination, his claims file 
should be referred to a VA examiner for an opinion based upon a 
review of the claims file.  

Lastly, the Board notes that the Veteran's claim for service 
connection of IBS remanded herein raises the question of whether 
this condition is secondary to his service-connected psychiatric 
disability.  For secondary service connection, it must be shown 
that the disability for which the claim is made is proximately 
due to or the result of service-connected disease or injury, or 
that service-connected disease or injury has chronically worsened 
the nonservice-connected disability for which service connection 
is sought. 38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). On remand, the AMC/RO should provide 
Veteran notice of how to substantiate a claim for secondary 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that 
notifies him of the information and evidence 
not of record that is necessary to 
substantiate his claim for service-connection 
of IBS on a secondary basis.  This notice 
should provide the Veteran with both versions 
of 38 C.F.R. § 3.310, which was amended 
during the course of this appeal to implement 
the decision in Allen v. Principi, 7 Vet. 
App. 439 (1995), that addressed the subject 
of the granting of service connection for the 
aggravation of a nonservice-connected 
condition by a service-connected condition.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
This notice must also inform the Veteran of 
which information and evidence, if any, that 
he is to provide to VA and which information 
and evidence, if any, that VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

2.  After the development specified in 
paragraph 1 has been completed to the extent 
possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of his claimed IBS.  The examiner 
should obtain a complete, pertinent history 
from the Veteran and review the claims file 
in conjunction with the examination, giving 
particular attention to his service treatment 
records, lay assertions, and the pertinent 
medical evidence.  The claims folder must be 
made available for review in conjunction with 
the opinion.  If the Veteran fails to report 
for this examination, his claims file should 
be referred to a VA examiner for an opinion 
based upon a review of the claims file.

Based on the examination (if the Veteran 
attends) and a review of the record, the 
examiner is asked to provide an opinion as to 
whether or not the Veteran's IBS is 
attributable to or chronically aggravated by 
his service-connected panic disorder with 
depression.  Any evaluations, studies, or 
tests deemed necessary by the examiner should 
be accomplished and any such results must be 
included in the examination report.  

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

3.  Thereafter, review the record and 
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


